Wallace v Dormitory Auth. of State of New York (2015 NY Slip Op 06805)





Wallace v Dormitory Auth. of State of New York


2015 NY Slip Op 06805


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2014-10019
 (Index No. 501836/14)

[*1]Cynthia Wallace, respondent, 
vDormitory Authority of State of New York, appellant, et al., defendant.


Newman Myers Kreines Gross Harris, P.C., New York, N.Y. (Olivia M. Gross and Patrick M. Caruana of counsel), for appellant.
William Pager, Brooklyn, N.Y., for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant Dormitory Authority of the State of New York appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated August 15, 2014, which, in effect, denied its motion to change venue to Albany County from Kings County and, thereupon, changed venue to Queens County.
ORDERED that the order is affirmed, with costs.
On August 6, 2013, the plaintiff, while working as an employee of a private security firm at a building in Jamaica, Queens, allegedly was injured when a rolling parking lot security gate malfunctioned. The subject property was owned by the defendant Dormitory Authority of the State of New York (hereinafter the Dormitory Authority), and occupied by a federal agency. In or about March 2014, the plaintiff commenced this action against the Dormitory Authority, among others, in the Supreme Court, Kings County. In April 2014, the Dormitory Authority interposed a verified answer and contemporaneously served upon the plaintiff a demand to change venue to Albany County on the ground that, by statute, Kings County was not a proper county. Shortly thereafter, the Dormitory Authority moved pursuant to CPLR 510(1) to change venue of the action to Albany County. The plaintiff opposed the motion. In an order dated August 15, 2014, the Supreme Court, in effect, denied the motion and, thereupon, changed venue from Kings County to Queens County. The Dormitory Authority appeals, contending that the court should have changed venue to Albany County.
The Dormitory Authority is a public authority (see  New York Public Authorities Law § 1677). "The place of trial of an action by or against a public authority constituted under the laws of the state shall be in the county in which the authority has its principal office or where it has facilities involved in the action" (CPLR 505[a]). It is undisputed that Albany County is a proper venue for this action pursuant to CPLR 505(a) since the Dormitory Authority's principal office is situated in that county (see Tripodi v State of N.Y. Dormitory Auth ., 82 AD2d 754). It is further undisputed that Queens County is a proper venue pursuant to CPLR 505(a), since the Dormitory Authority owns the subject property in Queens County where the plaintiff allegedly was injured (see Seales v Metro N. Commuter R.R. Co. , 205 AD2d 751). Since the record indicates that neither party is prejudiced by venue being placed in Queens County, where the subject property is located, whereas the plaintiff potentially would be prejudiced if venue were placed in Albany County, the Supreme Court did not improvidently exercise its discretion in changing venue to Queens County.
The Dormitory Authority's remaining contentions either are without merit or have been rendered academic by our determination.
Accordingly, the Supreme Court properly, in effect, denied the Dormitory Authority's motion to change venue to Albany County from Kings County and, thereupon, changed venue to Queens County.
DILLON, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court